            Case 1:20-cv-00111-LY Document 1 Filed 01/31/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 JANNA CLAY, NANCY CLAY, and                       §
 MEREDITH BROWN as next friend of                  §
 M.C., A MINOR,                                    §
                                                   §
        Plaintiffs,                                §
                                                   §
 vs.                                               §      CIVIL ACTION NO. 1:20-cv-00111
                                                   §
 PALFINGER USA, LLC and MACK                       §                         JURY DEMAND
 TRUCKS, INC.                                      §
                                                   §
        Defendants,                                §


             DEFENDANT MACK TRUCKS, INC.’S NOTICE OF REMOVAL



       Defendant MACK TRUCKS, INC. (“Mack Trucks”) files this Notice of Removal pursuant

to 28 U.S.C. §§1332, 1441 & 1446 and other applicable statutes, rules and law, respectfully

showing:

                             I. CASE BACKGROUND/PROCEDURAL

       1.      This is a wrongful death lawsuit arising from a workplace accident and the

subsequent death of Cody Clay.

       2.      Plaintiffs Janna Clay, Nancy Clay, and Meredith Brown (as next friend of M.C., a

minor) (collectively, “Plaintiffs”) filed their original state court petition against defendants

Palfinger USA, LLC and Mack Trucks, Inc. on January 3, 2020 in the 421st Judicial District Court

of Caldwell County, Texas, numbered and styled Cause No. 20-O-008; Janna Clay, Nancy Clay,

and Meredith Brown as next friend of M.C., a minor v. Palfinger USA, LLC and Mack Trucks,




                                               1
                Case 1:20-cv-00111-LY Document 1 Filed 01/31/20 Page 2 of 6




Inc. 1

           3.        In their original petition, Plaintiffs are asserting state-law claims against these

defendants common-law negligence, strict product liability, breach of warranty, and negligent

undertaking theories. 2 They are seeking over $1,000,000 in damages in connection with their

claims and the injuries to/death of Cody Clay 3 -- including damages for medical expenses, loss of

earnings and benefits (past and future), physical incapacity and impairment to the decedent, mental

anguish, physical pain and suffering suffered by the decedent, and “extreme disfigurement” that

the decedent suffered between the date of the accident and his death. 4 They also allege that

defendant Palfinger USA, LLC, is a Delaware company with its principal place of business in

Ohio 5, and that defendant Mack Trucks is “a corporation organized and existing under the laws of

the state of Pennsylvania” without alleging where Mack Trucks’ principal place of business is

located. 6

           4.        Mack Trucks was served with citation (through its registered agent in Texas) on

January 14, 2020. 7

           5.        Mack Trucks filed its motion to transfer venue and original answer in the state court

action on January 31, 2020. 8

           6.        Palfinger USA, LLC has not filed a special appearance, original answer, or other

pleading constituting an appearance or answer in the state court action as of the time this notice of


1
    See Plaintiffs’ Orig. Pet. (filed in state district court, Jan. 3, 2010) (Exhibit A).
2
    See id. at ¶¶7–16.
3
    See id. at ¶2.
4
    See id. at [sic] ¶¶15(a)–(f).
5
    See id. at ¶6.
6
    See id. at ¶6.
7
    See Citation (Exhibit B).
8
    See Defendant Mack Trucks, Inc.’s Motion to Transfer Venue and, Subject Thereto, Original Answer (Exhibit C).

                                                                2
                 Case 1:20-cv-00111-LY Document 1 Filed 01/31/20 Page 3 of 6




removal is being filed.

           7.       Pursuant to 28 U.S.C. §1446(b) of the Federal Rules of Civil Procedure, this Notice

of Removal is timely filed within 30 days of the date when Mack Trucks was first served with the

initial state court pleading.

           8.       True and correct copies of all pleadings, process, orders, and other filings in the

state court action are being filed along with this notice of removal as required by 28 U.S.C.

§1446(a). Pursuant to 28 U.S.C. §1446(d), written notice of this removal is being (i) served on

Plaintiffs, and (ii) filed in the state court action.


                           II. BASIS FOR REMOVAL (DIVERSITY OF CITIZENSHIP)

           9.       This action is within the original jurisdiction of the United States District Court

pursuant to 28 U.S.C. §1332(a)(1) because “the district courts shall have the original jurisdiction

of all civil actions where the matter in controversy exceeds the sum or value of $75,000, exclusive

of interest and costs, and is between citizens of different States.”

           10.      The amount in controversy in this wrongful death case greatly exceeds $75,000,

exclusive of interest and costs.

           11.      Additionally, this action satisfies the statutory requirements for diversity of

citizenship jurisdiction. This civil action involves a controversy between citizens of different

states:

           a.       Plaintiffs all reside in Texas and are therefore citizens of the State of Texas for

                    diversity purposes 9;

           b.       Defendant Mack Trucks is now, and was at the commencement of this action and




9
    See Plaintiffs’ Orig. Pet. (Exhibit A) at ¶¶3-5.

                                                        3
              Case 1:20-cv-00111-LY Document 1 Filed 01/31/20 Page 4 of 6




                all intervening times, a corporation incorporated in Pennsylvania with its principal

                place of business (center of operations) located in Greensboro, North Carolina,

                and thus is not a citizen of Texas for federal diversity jurisdiction purposes; and

        c.      Defendant Palfinger USA, LLC is a Delaware limited liability company which

                maintains its principal place of business (center of operations) in Ohio, and is also

                thus not a citizen of Texas for federal diversity jurisdiction purposes.

There is no “local defendant” (i.e., citizen of Texas) named as a defendant in this suit, and complete

diversity exists.

        12.     Venue is proper in this district under 28 U.S.C. §1441(a) because the state court

where the state court action is pending is located in the Western District of Texas. Venue is also

proper in this district and division because, according to the Plaintiffs’ own petition, the accident

made the basis of this lawsuit occurred in Williamson County, Texas.


                                   III. CONCLUSION AND PRAYER

        For the reasons described above, this action is properly removable under 28 U.S.C. §§1332,

1441 & 1446 on federal diversity-of-citizenship grounds.             Removing party Mack Trucks

respectfully requests that this Court proceed with this matter as if it had originally been filed herein.

Mack Trucks further requests any such other relief to which it may be justly entitled.




                                                   4
         Case 1:20-cv-00111-LY Document 1 Filed 01/31/20 Page 5 of 6




Dated: January 31, 2020                   Respectfully submitted,

                                          HOWRY BREEN & HERMAN, L.L.P.


                                          ____________________________________
                                          Randy Howry
                                          State Bar No. 10121690
                                          rhowry@howrybreen.com
                                          John E. Carlson
                                          State Bar No. 00790426
                                          jcarlson@howrybreen.com
                                          1900 Pearl Street
                                          Austin, Texas 78705-5408
                                          Tel. (512) 474-7300
                                          Fax (512) 474-8557

                                          Attorneys for Defendant Mack Trucks, Inc.




                                      5
           Case 1:20-cv-00111-LY Document 1 Filed 01/31/20 Page 6 of 6




                                CERTIFICATE OF SERVICE

I do hereby certify that a copy of the foregoing document was filed electronically with the clerk of
the court for the U.S. District Court, Western District of Texas, using the electronic case filing
system of the court on January 31, 2020. The electronic case filing system sends a “Notice of
Electronic Filing” to all attorneys of record who have consented in writing to accept this Notice as
service of documents by electronic means.


 Alexander McSwain
 State Bar No. 24106292
 amcswain@carlsonattorneys.com
 S. Reed Morgan
 State Bar No. 14452300
 rmorgan@carlsonattorneys.com
 THE CARLSON LAW FIRM
 100 E. Central Texas Expy
 Killeen, Texas 76541

 Attorneys for Plaintiffs Janna Clay, Nancy
 Clay, and Meredith Brown, as next friend of
 M.C., a minor



                                                     Randy Howry




                                                 6
